 
Exhibit 10.2


REGISTRATION RIGHTS AGREEMENT
 


REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of September 21,
2007, by and between KMA GLOBAL SOLUTIONS INTERNATIONAL, INC. a Nevada
corporation, (the "Company"), and the purchasers identified on the signature
page hereto (each a “Buyer” and collectively, the “Buyers”), and Incendia
Management Group Inc., a Canadian corporation (the “Agent”).  Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
set forth in the Securities Purchase Agreement by and between the parties hereto
dated as of September 21, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the "Purchase Agreement").
 
WHEREAS:


A.           The Company has agreed, upon the terms and subject to the
conditions of the Purchase Agreement, to issue and sell to the Buyers Securities
of the Company and additionally issue Securities of the Company to the Agent in
consideration for services rendered in connection with the sale and purchase of
Securities; and
 
B.           In connection with the Purchase Agreement, the Company has issued
to the Buyers (i) Eight Million (8,000,000) shares of its Common Stock (the
“Commitment Shares”), and (ii) common stock purchase warrants (the “Warrants”)
granting the Buyers the right to purchase from the Company an aggregate of Eight
Million (8,000,000) shares of Common Stock (the “Warrant Shares”) at an exercise
price of $0.30, exercisable only within (2) years of the Effective Date of the
Registration Statement ; and


           C.           Additionally, in connection with the Purchase Agreement,
the Company has issued to the Buyers’ Agent (i) One Million Four Hundred
Thousand (1,400,000) shares of its Common Stock, together with (ii) Warrants to
purchase One Million Four Hundred Thousand (1,400,000) Warrant Shares at an
exercise price of $0.30, exercisable only within (2) years of the Effective Date
of the Registration Statement; and


D.           In connection with the Purchase Agreement, the Company has provided
for the issuance of 1,880,000 shares of Common Stock upon an Event of Default
(the “Default Shares”);


E.           To induce the Buyers to enter into the Purchase Agreement, the
Company has agreed to provide certain registration rights to the Buyers and the
Agent under the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute (collectively, the
"Securities Act"), and applicable state securities laws.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:


1.           DEFINITIONS.


As used in this Agreement, the following terms shall have the following
meanings:


a.           "Investors" means the Buyers and shall also include the Agent, and
any transferee or assignee thereof to whom a Buyer or the Agent assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9 and any transferee or assignee
thereof to whom a transferee or assignee assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance
with Section 9.
 

 

--------------------------------------------------------------------------------


 
b.           "Person" means any person or entity including any corporation, a
limited liability company, an association, a partnership, an organization, a
business, an individual, a governmental or political subdivision thereof or a
governmental agency.


c.           "Register," "registered," and "registration" refer to a
registration effected by preparing and filing one or more registration
statements of the Company in compliance with the Securities Act and pursuant to
Rule 415 under the Securities Act or any successor rule providing for offering
securities on a continuous basis ("Rule 415"), and the declaration or ordering
of effectiveness of such registration statement(s) by the United States
Securities and Exchange Commission (the "SEC").


d.           "Registrable Securities" means (1) the Fee Shares which have been,
or which may from time to time be, issued or issuable to the Agent under the
Purchase Agreement, and any shares of capital stock issued or issuable with
respect to the Fee Shares or the Purchase Agreement as a result of any stock
split, stock dividend, recapitalization, exchange or similar event or otherwise,
(2) the Warrant Shares which have been, or which may, from time to time, be
issued or issuable upon exercise of the Warrant, (3) the Commitment Shares
issued to the Investors (4) upon an Event of Default, as defined in the Purchase
Agreement, the Default Shares and any shares of capital stock issued or issuable
with respect to the Commitment Shares or the Purchase Agreement as a result of
any stock split, stock dividend, recapitalization, exchange or similar event or
otherwise.


e.           "Registration Statement" means the registration statement of the
Company which the Company has agreed to file pursuant to Section 5(a) of the
Purchase Agreement with respect to the sale of the Registrable Securities.


2.           REGISTRATION.


a.           Mandatory Registration.  The Company shall use best efforts to keep
the Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act and available for sales of all of the Registrable Securities at
all times until the earlier of (i) the date as of which the Investors may sell
all of the Registrable Securities without restriction pursuant to Rule 144(k)
promulgated under the Securities Act (or successor thereto) or (ii) the date on
which the Investors shall have sold all the Registrable Securities under the
Purchase Agreement (the "Registration Period").  The Registration Statement
(including any amendments or supplements thereto and prospectuses contained
therein) shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.


b.           Rule 424 Prospectus.  The Company shall, as required by applicable
securities regulations, from time to time file with the SEC, pursuant to Rule
424 promulgated under the Securities Act, the prospectus and prospectus
supplements, if any, to be used in connection with sales of the Registrable
Securities under the Registration Statement.  The Investors and their counsel
shall have a reasonable opportunity to review and comment upon such prospectus
prior to its filing with the SEC. The Investors shall use their reasonable best
efforts to comment upon such prospectus within one (1) Trading Day from the date
the Investors receive the final version of such prospectus.


c.           Sufficient Number of Shares Registered.  In the event the number of
shares available under the Registration Statement is insufficient to cover all
of the Registrable Securities, the Company shall amend the Registration
Statement or file a new registration statement (a “New Registration Statement”),
so as to cover all of such Registrable Securities as soon as practicable, but in
any event not later than ten (10) Trading Days after the necessity therefor
arises.  The Company shall use it best efforts to cause such amendment and/or
New Registration Statement to become effective as soon as practicable following
the filing thereof.   The Investors and their counsel shall have a reasonable
opportunity to review and comment upon any such amendment and/or New
Registration Statement prior to its filing with the SEC.  The Investors shall
use their reasonable best efforts to comment upon any such amendment and/or New
Registration Statement within two (2) Trading Days from the date the Investors
receive the final version of any such amendment and/or New Registration
Statement.
 
 

--------------------------------------------------------------------------------

 
3.           RELATED OBLIGATIONS.


With respect to the Registration Statement and whenever any Registrable
Securities are to be registered pursuant to Section 2 including on any New
Registration Statement, the Company shall use its reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:


a.           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to any registration
statement and the prospectus used in connection with such registration
statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the Securities Act, as may be necessary to keep the Registration Statement
or any New Registration Statement effective at all times during the Registration
Period, and, during such period, comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities of the Company
covered by the Registration Statement or any New Registration Statement until
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such registration statement.


b.           The Company shall permit the Investors to review and comment upon
the Registration Statement or any New Registration Statement and all amendments
and supplements thereto at least two (2) Trading Days prior to their filing with
the SEC, and not file any document in a form to which Investors reasonably
object.  The Investors shall use their reasonable best efforts to comment upon
the Registration Statement or any New Registration Statement and any amendments
or supplements thereto within two (2) Trading Days from the date all the
Investors receive the final version thereof.  The Company shall furnish to the
Investors, without charge any correspondence from the SEC or the staff of the
SEC to the Company or its representatives relating to the Registration Statement
or any New Registration Statement.


c.           The Company shall furnish to the Investors, (i) promptly after the
same is prepared and filed with the SEC, at least one copy of such registration
statement and any amendment(s) thereto, including financial statements and
schedules, all documents incorporated therein by reference and all exhibits,
(ii) upon the effectiveness of any registration statement, at least one copy of
the prospectus included in such registration statement and all amendments and
supplements thereto (or such other number of copies as the Investors may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Investors may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by the Investors.


d.           The Company shall use reasonable best efforts to (i) register and
qualify the Registrable Securities covered by a registration statement under
such other securities or "blue sky" laws of such jurisdictions in the United
States as the Investors reasonably request, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction.  The Company shall promptly notify
the Investors who holds Registrable Securities of the receipt by the Company of
any notification with respect to the suspension of the registration or
qualification of any of the Registrable Securities for sale under the securities
or "blue sky" laws of any jurisdiction in the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose.
 
 

--------------------------------------------------------------------------------


 
e.           As promptly as practicable after becoming aware of such event or
facts, the Company shall notify the Investors in writing of the happening of any
event or existence of such facts as a result of which the prospectus included in
any registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such registration statement to correct such untrue statement or
omission, and deliver at least one copy of such supplement or amendment to the
Investors (or such other number of copies as the Investors may reasonably
request).  The Company shall also promptly notify the Investors in writing (i)
when a prospectus or any prospectus supplement or post-effective amendment has
been filed, and when a registration statement or any post-effective amendment
has become effective (notification of such effectiveness shall be delivered to
the Investors by facsimile on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
any registration statement or related prospectus or related information, and
(iii) of the Company's reasonable determination that a post-effective amendment
to a registration statement would be appropriate.


f.           The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Investors of the issuance of such
order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.


g.           The Company shall (i) cause all the Registrable Securities to be
listed on each securities exchange or trading system on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) secure designation and quotation of all the Registrable
Securities on the Principal Market. The Company shall pay all fees and expenses
in connection with satisfying its obligation under this Section.


h.           The Company shall cooperate with the Investors to facilitate the
timely preparation and delivery of certificates representing the Registrable
Securities to be offered pursuant to any registration statement and enable such
certificates to be in such denominations or amounts as the Investors may
reasonably request and registered in such names as the Investors may request.


i.           The Company shall at all times provide a transfer agent and
registrar with respect to its Common Stock.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
j.           If reasonably requested by the Investors, the Company shall (i)
immediately incorporate in a prospectus supplement or post-effective amendment
such information as the Investors believe should be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities; (ii) make all required filings of such
prospectus supplement or post-effective amendment as soon as notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) supplement or make amendments to any registration
statement.


k.           The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by any registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.


l.           Within one (1) Trading Day after any registration statement which
includes the Registrable Securities is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors)
confirmation that such registration statement has been declared effective by the
SEC substantially in the form attached hereto as Exhibit A.


m.           The Company shall take all other reasonable actions reasonably
requested by the Investors to expedite and facilitate disposition by the
Investors of Registrable Securities pursuant to any registration statement.


4.           OBLIGATIONS OF THE INVESTORS.


a.             The Company shall notify the Investors in writing of the
information the Company reasonably requires from the Investors in connection
with any registration statement hereunder. The Investors shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by the Investors and the intended method of disposition of the Registrable
Securities held by it as shall be reasonably required to effect the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.
 
b.           The Investors agree to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
registration statement hereunder.


c.           The Investors agree that, upon receipt of any notice from the
Company of the happening of any event or existence of facts of the kind
described in Section 3(f) or the first sentence of 3(e), the Investors will
immediately discontinue disposition of Registrable Securities pursuant to any
registration statement(s) covering such Registrable Securities until receipt of
the copies of the supplemented or amended prospectus contemplated by Section
3(f) or the first sentence of 3(e). Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to promptly deliver shares of Common
Stock without any restrictive legend in accordance with the terms of the
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which the Investors have entered into a contract for sale prior to
the Investors’ receipt of a notice from the Company of the happening of any
event of the kind described in Section 3(f) or the first sentence of 3(e) and
for which the Investors have not yet settled.
 
 

 

--------------------------------------------------------------------------------


 
5.           EXPENSES OF REGISTRATION.


All reasonable expenses, other than sales or brokerage commissions and legal
fees and disbursements of counsel to the Investors, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company, shall be paid by the Company.
 
6.           INDEMNIFICATION


a.           To the fullest extent permitted by law, the Company shall, and
hereby does, indemnify, hold harmless and defend the Investors, each Person, if
any, who controls an Investor, the respective members, directors, officers,
partners, employees, agents, representatives of the Investors and each Person,
if any, who controls an Investor within the meaning of the Securities Act or the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (each, an
"Indemnified Person"), against any losses, claims, damages, liabilities,
judgments, fines, penalties, charges, costs, attorneys' fees, amounts paid in
settlement or expenses, joint or several, (collectively, "Claims") incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto ("Indemnified Damages"), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement of a material fact in the Registration
Statement, any New Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such registration
statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or any New Registration
Statement  or (iv) any material violation of this Agreement (the matters in the
foregoing clauses (i) through (iv) being, collectively, "Violations").  The
Company shall, subject to Section 6(d) reimburse each Indemnified Person for any
legal fees or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement, any New Registration Statement or any such amendment thereof or
supplement thereto, if such prospectus was timely made available by the Company
pursuant to Section 3(c) or Section 3(e); (ii) with respect to any preliminary
prospectus, shall not inure to the benefit of any Indemnified Person from whom
the person asserting a Claim purchased the Registrable Securities that are
offered for sale by the preliminary prospectus (or to the benefit of any person
controlling such person) if the untrue statement or omission of material fact
contained in the preliminary prospectus was corrected in the prospectus, as then
amended or supplemented, if such prospectus was timely made available by the
Company pursuant to Section 3(c) or Section 3(e), and the Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Indemnified Person, notwithstanding such
advice, used it; (iii) shall not be available to the extent such Claim is based
on a failure of the Investors to deliver or to cause to be delivered the
prospectus made available by the Company, if such prospectus was timely made
available by the Company pursuant to Section 3(c) or Section 3(e); and (iv)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors pursuant to Section 9.
 

 

--------------------------------------------------------------------------------


 
b.           In connection with the Registration Statement or any New
Registration Statement, the Investors shall, and hereby do, indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement or any New Registration Statement, each Person,
if any, who controls the Company within the meaning of the Securities Act or the
Exchange Act (collectively and together with an Indemnified Person, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by the Investors expressly for use in
connection with such registration statement; and, subject to Section 6(d), the
Investors will reimburse any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Investors, which consent shall not be unreasonably
withheld.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.


c.           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. The Indemnified
Party or Indemnified Person shall cooperate fully with the indemnifying party in
connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party or Indemnified Person which
relates to such action or claim.  The indemnifying party shall keep the
Indemnified Party or Indemnified Person fully apprised at all times as to the
status of the defense or any settlement negotiations with respect thereto.  No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.
 
 

 

--------------------------------------------------------------------------------


 
d.           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.


e.           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


7.           CONTRIBUTION.


To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no seller
of Registrable Securities guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the net amount of proceeds received by
such seller from the sale of such Registrable Securities.


8.           REPORTS AND DISCLOSURE UNDER THE SECURITIES ACT.


With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell the Registrable
Securities to the public without registration ("Rule 144"), the Company agrees
to:


a.           make and keep public information available, as those terms are
understood and defined in Rule 144;


b.           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports; and


c.           furnish to the Investors so long as the Investors own Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with any applicable reporting and or disclosure provisions of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Investors to sell such securities pursuant to
Rule 144 without registration.
 
 

 

--------------------------------------------------------------------------------


 
9.         ASSIGNMENT OF REGISTRATION RIGHTS.


The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors, including by
merger or consolidation.  The Investors may not assign their rights under this
Agreement without the written consent of the Company, other than to an
affiliate.


10.       AMENDMENT OF REGISTRATION RIGHTS.


Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Investors.


11.       MISCELLANEOUS.


a.           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the registered owner of such Registrable Securities.


b.           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Trading Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 


If to the Company:
KMA Global Solutions International, Inc.
5570A Kennedy Road
Mississauga, Ontario L4Z 2A9
Telephone:         905-568-5220
Facsimile:            905-568-4446
Attention:           Jeffrey D. Reid


With a copy (which shall not constitute notice) to:
Gary M. Brown
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
Commerce Center, Suite 1000
211 Commerce Street
Nashville, TN 37201
Telephone:          (615) 726-5763
Facsimile:            (615) 744-5763
Email:                   gbrown@bakerdonelson.com
 
 
 
 

--------------------------------------------------------------------------------



 
If to the Investors:
Incendia Management Group Inc.
111 Grangeway Avenue, Suite 404
Toronto, Ontario  M1H 3E9
Telephone:          416-289-0440
Facsimile:             416-289-7440
Attention:            Angelo Boujos


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


c.           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


d.           Except for the corporate laws of the State of Nevada which shall
govern all issues concerning the relative rights of the Company and its
stockholders, all questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of Nevada, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of Nevada or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Nevada.   Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting the City of Las
Vegas, for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper.  Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof.  Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other
jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.


e.           This Agreement and the Purchase Agreement constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
thereof.  There are no restrictions, promises, warranties or undertakings, other
than those set forth or referred to herein and therein.  This Agreement and the
Purchase Agreement supersede all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof and thereof.


f.           Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.
 
 

--------------------------------------------------------------------------------




g.           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


h.           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement.  This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.


i.           Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


j.           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.


k.           This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.




* * * * * *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.




THE COMPANY:


KMA GLOBAL SOLUTIONS
INTERNATIONAL, INC.
 
 
By:                /s/ Jeffrey D. Reid
                      Jeffrey D. Reid
                     Chief Executive
Officer                                                































 














[signature of Buyers and Agent on the following page]
 
 

--------------------------------------------------------------------------------


                         
 
       BUYERS:
BRANT FELLOWSHIP HOLDINGS INC.
GREENOCK EXPORT HOLDING AG INC.
ADVANCED VENDING TECHNOLOGIES INC.
V&P TECHNOLOGIES INC.
NVD INTERNATIONAL INC.




By:          /s/ Angelo
Boujos                                                    
Incendia Management Group Inc., as
authorized Agent for the Buyers
Per: Angelo Boujos, A.S.O. of Incendia
Management Group Inc.








AGENT:
INCENDIA MANAGEMENT GROUP INC.




By:             /s/ Angelo Boujos
                  Angelo Boujos, A.S.O.
 